Case 11-12804-KG Doc 5165 Filed 12/19/18 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
NEWPAGE CORPORATION,1 Case No. 11-12804 (KG)
Reorganized Debtor. (Jointly Adrninistered)

Re: Docket No. 5151

 

 

CERTIFICATION OF COUNSEL
IN SUPPORT OF FINAL DECREE (A) CLOSING NEWPAGE’S
CHAPTER 11 CASE, (B) TERMINATING CER'I`AIN CLAIMS AND
NOTICING SERVICES, AND (C) GRANTING RELATED RELIEF

The undersigned counsel for the above-captioned reorganized debtors (the
“Reorganized Debtors”) hereby certifies that:

l. On Novernber 26, 2018, the Reorganized Debtors filed NewPage
Corporation's Motionfor Entry of a Fz'nal Decree (A) Closing Its Chapter 1] Case,
(B) Terminating Certain Claims and Notz'cing Services, (C) Establishz`ng the Amount of F ees
Owed to the Um'ted States Trustee Pursuant to 28 U.S.C. Section 1930(a)(6), and (D) Granting
Related Relz'ef(the “M_otign_”) [Docket No. 5151], seeking entry of a final decree closing the
remaining open case of the Reorganized Debtors’ Chapter ll cases and related relief. The
deadline to respond to the Motion was Decernber 10, 2018, at 4:()0 p.m., extended to
Decernber 14, 2018, solely With respect to the Office of the United States Trustee (the “Q§

_T_r_u_St€_@”)~

 

1 The last four digits of NewPage Corporation’s federal tax identification number are 6156. The corporate
headquarters of NewPage Corporation is located at 8540 Gander Creek Drive, Miamisburg, OH 45342.

DOCS_DE:222389.1 59998/001

Case 11-12804-KG Doc 5165 Filed 12/19/18 Page 2 of 3

2. On Decernber 14, 2018, the US Trustee filed the Response of the United
States Trustee to NewPage Corporations Motionfor Entry of a Final Decree (A) Closing its
Chapter 11 Case, (B) Terminating Certain Claz'ms and Notz'cing Services, (C) Establz'shl`ng the
Amount of Fees Owea’ to the United Stal‘es Trustee Pursuant to 28 U.S.C. § 1930(a) (6), and
(D) Granlz'ng Related Relz'ef (the “Response”) [Docket No. 5159], objecting to the relief
requested in the Motion. Other than the Response, no other formal or informal objections or
responses Were filed or received With respect to the Motion.

3. Thereafter, the Reorganized Debtors and the US Trustee resolved the
issues raised in the Response.

4. Attached hereto as Exhibit A is the revised proposed Final Decree
(A) Closing NewPage ’s Chapter 11 Case, (B) Terrnz'nan'ng Certain Claims and Noticing
Services, and (C) Granting Related Relief (the “Proposed Order”), Which has been revised and
agreed to by the Reorganized Debtors and US Trustee. A blackline of the Proposed Order as

compared to the form filed with the Motion is attached hereto as Exhibit B.

[remainder of page inentz'onally left blank]

Docs_DE;222389.1 59998/001 2

Case 11-12804-KG Doc 5165 Filed 12/19/18 Page 3 of 3

5. Counsel for the Reorganized Debtors respectfully requests entry of the

Proposed Order at the Court’s convenience Counsel for the Debtors is available should the

Court have any questions or concerns with the foregoing

Dated: Decernber l9, 2018

DOCS_DE:222389.1 59998/001

PACHULSKI STANG ZIEHL & JONES LLP

/s/ Ml`chael R. Seidl
Laura Davis Jones (Bar No. 2436)
Michael R. Seidl (Bar No. 3889)
919 N. Market Street, 17th Floor
P.O. Box 8705
Wilmington, Delaware 19899-8705 (Courier 19801)
Telephone: 302.652.4100
Facsimile: 302.652.4400
Email: ljones@pszjlaw.com
mseidl@pszjlaw.com

-and-

Martin J. Bienenstock

Ehud Barak

Chris Theodoridis
PROSKAUER ROSE LLP
Eleven Times Square

(Eighth Avenue & 4lst Street)
New York, NY 10036-8299
Telephone: 212.969.3000
Facsimile: 212.969.2900

Co-Attorneys for the Reorganized Debtor

